 IRON WORKERS,LOCAL 29313International Association of Bridge,Structural and Or-namental IronWorkers, Local 29, AFL-CIO (Fab-industries,Inc.) and Oregon-Columbia Chapter,The AssociatedGeneralContractorsof America,Inc. and International Union of Operating Engi-neers,LocalUnionNo. 701, AFL-CIOInternationalUnion of Operating Engineers, LocalUnion No. 701, AFL-CIO(Fabindustries,Inc.) andOregon-Columbia Chapter,The Associated GeneralContractorsofAmerica,Inc. and Association ofBridge,Structural and Ornamental IronWorkers,Local 29, AFL-CIOInternationalUnion of Operating Engineers, LocalUnion No.701, AFL-CIO and Hoffman Construc-tionCompany and International Association ofBridge,Structural and Ornamental IronWorkers,Local 29, AFL-CIOInternationalUnion of Operating Engineers, LocalUnionNo. 701, AFL-CIOand Fabindustries, Inc.and International Association of Bridge,Structuraland Ornamental Iron Workers,Local 29, AFL-CIO.Cases 36-CD-83, 36-CD-84, 36-CD-85, and 36-CD-90September27, 1972DECISION AND DETERMINATION OFDISPUTESBY MEMBERSFANNING, KENNEDY, AND PENELLOThis is a consolidated proceeding under Section10(k)of the National Labor Relations Act, asamended, following the filing of charges in Case 36-CD-83 on November 10, 1971, and in Case 36-CD-84, on November 18, 1971, by Oregon-ColumbiaChapter, The Associated General Contractors ofAmerica, Inc.,' on behalf of one of its member em-ployers,Fabindustries, Inc.;2 and the filing of acharge in Case 36-CD-85 on November 18, 1971, byHoffman Construction Company;3 and the filing of acharge in Case 36-CD-90 on February 28, 1972,amended on March 1, 1972, by Fabindustries. It isalleged in Case 36-CD-83 that International Associa-tion of Bridge, Structural and Ornamental Iron Work-ers, Local 29, AFL-CIO,4 violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activitywith an object of forcing or requiring the involvedEmployer to assign certain work to employees repre-sented by Iron Workers rather than to employees rep-resented by International Union of Operating Engi-neers,Local Union No. 701, AFL-CIO.5 And inCases 36-CD-84, 36-CD-85, and 36-CD-90, it is al-leged that Engineers also violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activitywith an object of forcing or requiring the Employerstherein to assign certain work to employees repre-sented by Engineers rather than to employees repre-sented by Iron Workers.Pursuant to notice, a hearing was held at Port-land, Oregon, on January 5, 6, 7, and 10, 1972, inCases 36-CD-83, 36-CD-84, and 36-CD-85 beforeHearing Officer Dale B. Cubbison. AGC, Fabindus-tries,Hoffman, Iron Workers, and Engineers, the par-ties to these proceedings, all appeared at the hearingand were afforded full opportunity to be heard, toexamine and to cross-examine witnesses, and to ad-duce evidence bearing on the issues .6 Thereafter, allthe parties filed briefs with the Board.7Subsequent to the January hearing and before aBoard decision in Cases 36-CD-83, 36-CD-84, and36-CD-85, the charge in Case 36-CD-90 was filed.The charge alleged violations similar to those allegedin Cases 36-CD-84 and 36-CD-85. Thereafter, AGCand Fabindustries filed a Motion To Reopen Recordand/or To Consolidate Cases in which they urged theBoard to reopen the record in Cases 36-CD-83, 36-CD-84, and 36-CD-85 to receive certain additionalevidence, which they contended was not in existenceuntil after the close of the January hearing, but whichthey contended was directly relevant to the scope ofany possible order in that proceeding. They also urgedthat the proceedings in Case 36-CD-90 be consolidat-ed with the proceedings in Cases 36-CD-83, 36-CD-84, and 36-CD-85 since the issue raised by thecharge in the former was identical to the issues in-volved in the latter. Hoffman, Iron Workers, and theRegional Director for Region 19 filed responses, con-curring and/or joining in the motion. Engineers filedno response. On April 3, 1972, the Board by its Asso-ciateExecutive Secretary granted the motion re-opening the record and remanded the proceeding tothe Regional Director for the purpose of conductinga further hearing limited to the issues of the scope ofEngineers work stoppages alleged in Case 36-CD-90and the consequent scope of any possible Boardaward. That case was also consolidated with Cases36-CD-83, 36-CD-84, and 36-CD-85 for the pur-poses of hearing and all other proceedings.Thereafter pursuant to notice a further hearingwas held in Portland, Oregon, on May 4, 1972, before1Hereinafter AGC.2Hereinafter Fabmdustnes.5Hereinafter Engineers.6 At the hearing, Hoffman was allowed to intervene in Cases36-CD-833Hereinafter Hoffman.4 Hereinafter Iron Workers.and -847AGC and Fabmdustnes filed a point brief199 NLRB No. 34 314DECISIONSOF NATIONALLABOR RELATIONS BOARDHearingOfficerCubbison.AGC, Fabindustries,Hoffman, Iron Workers, and Engineers again werepresent and were afforded full opportunity to beheard, to examine and cross-examine witnesses if theydesired, and to adduce evidence bearing on the issuesconsistent with the Board's order.' Thereafter AGCand Fabindustries and Hoffman filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the initial hearing and the re-opened hearing and finds they are free from preju-dical error. The rulings are hereby affirmed. TheBoard has considered the briefs and the entire recordin this proceeding and hereby makes the followingfindings:I.THE BUSINESS OF THE COMPANIESThe parties agreed to the following stipulations:AGC is an associationrepresentingemployersengaged in the construction and related industries.Hoffman and Fabindustries are two of its members.Many of its members, including Fabindustries, havepurchased in their last fiscal year materialsin excessof $50,000 from points directly outside the State ofOregon.Hoffman is an employer engaged in the heavyand building construction industry in Oregon and nu-merous other states. It has projects involving millionsof dollars presently under contract and it has madepurchases of goods and materials from points directlyoutside the State of Oregon exceeding $50,000 duringthe past year.Accordingly, we find that the Employers are en-gaged in commerce within the meaning of the Act andthat it will effectuate the purposes of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that IronWorkers and Engineers are labor organizations withinthe meaningof the Act.In sum, the work in dispute in these cases con-cerns certain tasks performed in the assembly, modifi-cation, and disassembly of two types of cranes used8The evidence submitted at the reopened hearing was in the form ofaffidavits presented by Fabindustneson construction sites; i.e., mobile cranes9 and towercranes.1°What is not in dispute is the operation of thecrane during these procedures and the general main-tenance of the crane. These admittedly are functionsof employees represented by Engineers. It is all otherwork involved in assembly, modification, or disas-sembly of these cranes that is in dispute in these cases,as that work is performed for general contractor em-ployers as opposed to crane rental company employ-ers.With respect to mobile cranes this includes,among other things, all the work on the boom itselfsuch as connecting, adjusting, and rerigging lines;driving, securing, and removing pins; mating thebracket holes so that the pins may be driven; signalingthe oiler to move the carrier forward and backward;and signaling the operator as to desired boom move-ments.With respect to tower cranes it includes,among other things, rigging on the ground; guidingthe vertical sections and jibs into position and at-taching them; attaching pennant lines; and accom-plishing the necessary cable rigging.B. Background and FactsThe Unions claiming the work described aboveare Iron Workers and Engineers.1.Case 36-CD-83Hoffman is a general contractor on the TrojanNuclear Power Project, hereinafter the Trojan project,which is located some 40 miles northwest of Portland,Oregon. The project involves the construction of anuclear powerplant owned and operated by PortlandGeneral Electric Company. Fabindustriesis one ofHoffman's subcontractors on the site and has beenawarded the work of fashioning the structural steelportion of the building structure. Immediately to the9Mobile cranesare ambulatorycranes with an angled (nonhorizontal)boom usuallyplaced on rubber-tired carriers although large mobile craneshave crawler tracks Another type of mobilecrane,the mobile tower crane,is a vertical tower crane placed on a mobile career.When mobile cranes aremoved theyare stripped to a singlebuttsection plus tip section of boom butthey can belengthened to as much as 300 feet of boom and jib when usedon ajobsite.After arrivalat the construction site, the lifting capability of themobile crane and its mobile characteristics are utilized to attach additionalsectionsof boom untilthe desired lengthof boomis attainedThe boom canthen be raised from a horizontal to a nearly vertical position with changesin boom length and jib attachments being made as necessary depending onvariablessuch as theweight of the item to be lifted, its distance from the baseof the crane,and the heightto whichitmust be raised.10 Tower cranesare stationarycranes consisting of a verticaltower,set intoa concrete foundation,with a horizontal boom mounted near the tip of thetower Frequently,the tower crane is raised in stages as the building (or otherstructure being constructed) is erectedThroughthis "jacking"procedure,denoted as "modification" work throughoutthe Decision,the tower cranemay be utilized to builda structure many stonesbeyondits original height.When the structureis finished, the towercrane is disassembled in inverseorder of its erection and its structural members are lowered to the groundthroughthe use of whatever types of cranes are available and capable ofperformingthe work IRON WORKERS,LOCAL 29315east of the Hoffman building sites, there is a hill onwhich the cooling tower utilized for cooling the watercirculated through the nuclear plant is being built.That construction is being done by Research-Cottrell,Inc." The activity complained of in Case 36-CD-83occurred at the Trojan project.In the course of their performance of work on thejobsitebothResearch-Cottrell and Fabindustriesused mobile cranes.12 From the times that each Com-pany first used mobile cranes on the jobsite, the workof assembling the mobile cranes, and subsequentlymodifying the length of their booms and changingjibs,was assigned by each Company to a compositecrew consisting of the operator and the oiler on thecrane (represented by Engineers) and a crew ofironworkers, the number of ironworkers varying, de-pending on the number needed."On September 7, 1971, for the first time, an Engi-neers representative informed Research-Cottrell's sitemanager that Engineers considered the work of as-sembling and modifying and disassembling mobilecranes to be exclusively the work of engineers. Thatsame day, Engineers representative instructed the op-erator and oiler working on one of the mobile cranesbeing used by Research-Cottrell that they should walkoff the job if an ironworker touched the rig. Duringthat time, Iron Workers also claimed the work but ona composite crew basis, and at one time its representa-tive stated that ironworkers were not going to bepulled off the work.On September 10, 1971, Research-Cottrell at-tempted to reassemble a mobile crane with a compos-ite crew but the engineer operator and oiler refused toparticipate in the reassembly on instructions from En-gineers officials since ironworkers were to be involvedin the reassembly. During the succeeding 2 months,Research-Cottrell attempted on several occasions tocontact Engineers to have an operator and oiler sentout to reassemble that crane with a composite crew,but Engineers failed to send out any of its members.The crane therefore lay idle during that time and Re-search-Cottrell rented manned cranes from anothercompany. The situation of Fabindustries, however,was noticeably better and engineers participated invarious changes on mobile cranes on a compositecrew basis until November 1971. Subsequently overtheNovember 6-7, 1971, weekend, boom changeswere made by a crew of engineers who worked for theowner of the cranes on mobile cranes rented by Re-11Hereinafter Research-Cottrell. This company, although involved in thejunsdictional dispute in Case36-CD-83, is not a party to these proceedingssince it and Iron Workers and Engineers are partiesto procedures for thesettlement of such disputes12Research-Cottrellfirst used a mobile crane on thejobsite inMarch 1971,and Fabindustnes first used one inJuly 197113Theoperation of the crane itself was performedby an operator and oilerrepresented by Engineerssearch-Cottrell and Fabindustries respectively at theTrojan project. Ironworkers were not present on thejobsite of either Employer when those changes weremade. Fabindustries states it did not order the changebe made. When the ironworkers at Fabindustries re-turned to the jobsite on Monday, November 8, anddiscovered that their crane had been modified withouta composite crew, they refused to work although theyinitially remained on the site. However, when theironworkers at Research-Cottrell learned that thecrane used by Fabindustries had also been modifiedby a crew composed exclusively of engineers, theironworkers walked off the job. When Fabindustries'ironworkers heard that the ironworkers at Research-Cottrell had left, they also walked off and were subse-quently followed by ironworker contingents at twoother employers on the Trojan site. The walkout last-ed from November 8 until November 12, 1971.14Itwas this ironworker walkout that precipitatedthe charge in Case 36-CD-83.152.Case 36-CD-84The scene of controversy in this case is also theTrojan site and the relevant facts reveal essentially acontinuation of the events in the preceding case.On Friday, November 12, 1971, Fabindustries re-quired that the boom on one of its mobile cranes bemodified by removing the jib. The engineer operatorand oiler, pursuant to instructions from officials of theEngineers, refused to do the work if, as Fabindustriesintended, ironworkers were going to participate in themodification. Thereafter, the operator and oiler quit.Their engineer replacements arrived on the jobsite onMonday, November 15. Again Fabindustries wishedto complete the same operation with the same com-posite crew of engineers and ironworkers and againthe engineers refused to work with the ironworkers onoral instructions from an Engineers official who waspresent on the site.The same sequence of events transpired on No-vember 16 Fabindustries attempting to utilizeironworkers in the crew and the engineer operatorstating that he could not work if ironworkers weregoing to work on the boom. The engineer operatorthen phoned Engineers chief executive officer whotold him to begin operating the crane but if any of the14The ironworkers at one of thefouremployers returned on November 9,1971.15On November 10, 1971, while theironworker walkout was in progress,the RegionalDirectorfor Region19 filed apetition for injunction under Sec10(1) of theAct with respect to the jurisdictional dispute between IronWorkers andEngineers at Research-Cottrell.A hearing on the petition washeld on November 15, 1971, andthat same day the United States DistrictCourtfor the District of Oregon issued an OrderGranting Temporary In-junction enjoiningbothIron Workers and Engineers from engaging in juris-dictionalworkstoppages against Research-Cottrell or any otheremployer onthe Trojan projectThe injunction itself issued November16, 1971. 316DECISIONSOF NATIONAL LABOR RELATIONS BOARDironworkers touched the boom to boom the craneback up. When an ironworker did attempt to handlethe boom, the engineer operator ceased work. It waslater that day that the temporary injunction, noted atfn. 15,supra,issued.Thereafter, on November 17, in light of Engineersrefusal to operate the crane on a composite crew basis,Fabindustries attempted to utilize an ironworker in-stead of an engineer to run the crane. When Engineersdiscovered what Fabindustries was doing, it estab-lished a picket line at the main entrance to the Trojansite.One of the engineers visited each of the differentcranes and tractors on the jobsite and immediatelythereafter all the engineers walked off the job. Al-though a separate gate was thereafter set up specifical-ly for Fabindustries' employees, engineers picketedboth the Fabindustries' gate and the main gate to theTrojan project on November 17 and 18. This picket-ing continued on November 18 until a Fabindustries'supervisor told the engineers that no cranes were to beoperated that day.The charge in Case 36-CD-84 was thereafter filedon November 18. On November 19, the engineersreturned to the Trojan site but again refused to handlethe crane when Fabindustries attempted to useironworkers on the crew. Meanwhile, however, a con-tempt hearing in Federal court had been set for laterthat afternoon on a petition by the Regional Directorfor Region 19, filed November 18, charging that Engi-neers had violated the Federal court's temporary in-junction, noted at fn.15, supra.Shortly before thathearing was to be held, the engineer operator wasinstructed by Engineers to return to work with a com-posite crew, as desired by Fabindustries. The con-tempt hearing was thereafter not held.3.Case 36-CD-85The charge in this case concerns certain allegedactivity of Engineers involving the Multnomah Ath-letic Club project, hereinafter the Multnomah project,in Portland, Oregon. Hoffman is the general contrac-tor on the project.By mid-November 1971, Hoffman was in the pro-cess of erecting a tower crane at the Multnomah job-site. Shortly after Engineers had placed the pickets atthe Trojan jobsite, Engineers Chief Executive Joytelephoned Hoffman's labor relations manager, Hutch-ison, and asked him what job assignments Hoffmanwas planning to make at the Multnomah jobsite forassembly at the tower crane. When Hoffman's repre-sentative said that the tower crane would be assem-bled by using a composite crew of engineers andironworkers, Joy responded that Hutchison "had justdeclared war." Joy demanded exclusive assignment ofthe crane assembly to engineers on the basis of itsagreement with Hoffman. He stated further thatHoffman was "going to put that crane up with Oper-ating Engineers or [Hoffman was not] going to put itup." He also stated that if Hoffman attempted to erectthe tower crane with a composite crew that "We [En-gineers] are going to shut it down."The charge in this case was thereupon filed.There was in fact no work stoppage at the Multno-mah site and the tower crane was assembled with acomposite crew of engineers and ironworkers.4.Case 36-CD-9016As set forth in the affidavits presented at the re-opened hearing, Engineers, subsequent to the firsthearing, engaged in refusals to work on January 17and 20, 1972, at a project on which Fabindustries wasworking near Underwood, Washington, which is ap-proximately 55 miles east of Portland, Oregon. OnFebruary 25, 1972, Engineers engaged in anotherwork stoppage at a project on which Fabindustrieswas working at 200 Market Street, Portland, Oregon,and on March 1, 1972, Engineers engaged in a workstoppage at a project on which Fabindustries wasworking at the Lloyd Center project in Portland. Allthese refusals to work were precipitated by Fabindus-tries' attempts to utilize a composite crewof engineersand ironworkers on the handlingofmobile cranes,and were pursuant to the instructions of Engineersofficials to refrain from working if ironworkers wereused on the crew.Furthermore, the evidence reveals that on March1, 1972, Engineers Chief Executive Joy stated to themanager of AGC that "everyjob in the entire territoryof [the agreement between AGCand Engineers was]going to be down until a year from now when the10(k) hearing is determined" unlessAGC "[live(d) ] up"to its labor agreement and engineers were given all thedisputed work on thecranes."16 In the reopened hearing as noted at In.8, supra,the evidence consistedsolely of various affidavits submitted by Fabindustries detailing the allegedfurther work stoppages.Although all the parties stipulated that, if the affiantswere called to testify,their testimony would be as contained in the affidavits,Engineers stated it was not admitting the truth of the matters contained inthe affidavits Engineers,however, presented no contrary evidence of its own.The facts contained in the affidavits therefore stand uncontroverted, and weaccept those facts as true.17On March 20, 1972,theRegional Director for Region 19 sought atemporary injunction in Federal district court and secured that same day astipulation, agreed upon by the court on March 21, 1972,whereby Engineersagreed to refrain from engaging in any actions throughout its entire territorialjurisdiction where an objective of such action would be to force the assign-ment of the work of assembly and disassembly of crane booms and towersand related work to individuals who are members of or represented byEngineers ratherthanto individuals who are members of or represented byIron Workers The stipulation covered,inter alga,Fabindustries and Hoff-man IRON WORKERS,LOCAL 29317C. The Contentions of the PartiesThe Employers in all the cases argue that there isreasonable cause to believe that in each case theparticular Respondent violated Section 8(b)(4)(D) ofthe Act and therefore the Board must make a deter-mination of the merits of each dispute. The Employ-ers urge also that a broad award be made covering theentire territorial jurisdiction of the two competingUnions and all affected employers therein. The juris-diction of the Unions is coextensive and covers theentire State of Oregon and certain counties of Washing-ton State.With respect tomobile cranes,Fabindustries andHoffman state that the work of assembly, modifica-tion, and disassembly has historically been performedby a composite crew. They define a composite crewas two engineers, the operator and oiler, who operateand maintain the crane, and, in addition, members ofthe craft working with the crane who do the work ofrigging, hookup, signaling, and so forth. In thesecases, the craft involved is ironworkers.11 The com-posite crew, the Employers contend, is the methodwhich is most efficient and economical to use, whichhas been the area practice to use, and which they havetraditionally favored. They contend further that thecontract under which Engineers claims the work has,in fact, been applied to use the composite crew basis.Thus, here, AGC and Fabindustries state that thework in dispute should be given to ironworkers whenironworkers are on the job and will be, or are, or havebeen using the cranes. The number of ironworkers tobe used, they state, should depend on the particularneed and circumstances. Hoffman states that suchwork should be assigned to ironworkers, varying innumbers, when ironworkers are already on the job-site, are available, and are or will be working with thecrane.Where ironworkers will not be working withthe crane, Hoffman would reserve the right to be freeto assign the work to a composite crew includingmembers of the craft that would be using the crane.With respect totower cranes,the Employers statethat the work of assembling, modifying, and disas-sembling tower cranes has historically been done bya composite crew of one or two engineers and a crewof ironworkers. Thus, they argue, the work in disputehere should be awarded to ironworkers. Their reasonsare as noted above for mobile cranes with the addi-tional factor of the safety they state arises from theironworkers' skills and training on tower cranes.Iron Workers contends that it did not authorize,sanction, or, as an organization, engage in any workstoppage but it recognizes that there were employeesisOther composite crews in other situations on mobile cranes have beenEngineers and, e.g.,Carpenters or Pipefitters,orHe Bucks.represented by Iron Workers who for a period of timerefused to work for Fabindustries in November 1971.As the Employers do, Iron Workers argues for abroad work award.With respect tomobile cranes,Iron Workers ar-gues that when a mobile crane is assigned for use byironworkers, or by multiple crafts including ironwork-ers, the work of assembly, modification, and disas-sembly should always be assigned to a composite crewcomposed of (1) an operator and oiler represented byEngineers, and (2) ironworkers, the number ofironworkers to be that number that is required toperform the work in a safe and expeditious manner.With respect totower cranes,Iron Workers claims thatthe crew used for assembly, modification, and disas-sembly should be composed of ironworkers, supple-mented by the operator who will run the crane and amechanic, if this is desired by the employer. IronWorkers' reasons for such assignments with respect tomobile and tower cranes are the same as those ad-vanced by the Employers.Engineers in its brief filed after the first hearingdenied that reasonable cause to believe that violationsof Section 8(b)(4)(D) existed in those cases in whichitwas a Respondent.19 Engineers filed no brief afterthe reopened hearing with respect to Case 36-CD-90,in which it was also the Respondent. Engineers ar-gued after the first hearing that the scope of theBoard's order should be a narrow one since there wasthen no showing that the disputes ranged beyond theTrojan and Multnomah projects.As to the work in dispute, Engineers claims thatwith respect to bothmobileandtowercranes, all as-sembly, modification, and disassembly work on thesecranes is within the exclusive jurisdiction of Engi-neers. Its position is based primarily on its contractswith the Employers involved. Engineers also claims acomposite crew is no more efficient than a crew com-posed exclusively of engineers.D. Applicability of the StatuteBefore the Board may proceed with the deter-minationof a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe Section 8(b)(4)(D) of the Act has been vio-lated.In Case 36-CD-83, the facts show the ironwork-ers' walkout had as an object the forcing of Fabindus-tries to assignthe disputed work on the mobile craneon the site to them rather than to engineers20 In Case19 In each case it claimed its contract with the Employer involved coversthe disputed work and makes any work stoppages therein lawful.Further, inCase 36-CD-85,it claimed the conversation which constitutes the sole evi-dence of that case is too vague to support a finding of specific intent.20 It is clear from the record that their walkout was in furtherance of theirUnion's announced policy that the work in dispute was properly the workContinued 318DECISIONSOF NATIONAL LABOR RELATIONS BOARD36-CD-84, the uncontroverted facts establish thatEngineers engaged in various refusals to work with anobject of forcing Fabindustries to assign the work indispute to it rather than to Iron Workers?' In Case36-CD-85, the facts show that Engineers chief execu-tive in a phone conversation with Hoffman's laborrelationsmanager threatened that Engineers wouldshut down the crane on the Multnomah site if Hoff-man did not give Engineers the disputed work andwarned that Hoffman was going to put the crane up withengineers or Hoffman was not going to put it up22 InCase 36-CD-90 the facts demonstrate that Engineersengaged in numerous other work stoppages all with anobject of forcing the assignment of the disputed work toemployees represented by it rather than to employeesrepresented by Iron Workers.Therefore we conclude on the basis of the uncon-troverted facts that there is reasonable cause to be-lieve a violation of Section 8(b)(4)(D) of the Act hasoccurred in each of the four cases now before us. Thedispute, therefore, is properly before the Board fordetermination under Section 10(k) of the Act, and wenow turn to the merits.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to all relevant factors. InInternational Association ofMachinists,Lodge No.1743, AFL-CIO (J. A. Jones Construction Company),23the Board set forth the following criteria to be con-sidered in the making of an affirmative award in a10(k) proceeding:The Board will consider all relevant factors indetermining who is entitled to the work in dis-pute, e.g., the skills and work involved, certifica-tionsby the Board, company and industryof ironworkers and not theworkof engineers,and in all the circumstanceswe concludethatthe fact that this particular walkoutmay nothave beenexpressly authorizedby their unionofficials does not negate our findingreasonable cause herein21 Engineers claim that its contract with Fabindustnes gave it this work isno reason to view this dispute as outside the scope of Sec.8(b)(4)(D).SheetMetal WorkersInternational Association,Local Union No. 28, AFL-CIO (Die-sel Construction,a divisionof Carl AMorse, Inc.),194 NLRB No. 18, fn 13,and cases cited therein.22 For the reasons noted in the above footnote,Engineers contracturalclaim here does not prohibit a finding of reasonable causeContrary toEngineers claim,we hardlyfind Joy's statements vague nor do we see in thema mere complaining that Hoffmanwouldviolate its contract with Engineersif it used a composite crew on the assemblyof the towercrane EngineerscitationtoLithographersand Photoengravers InternationalUnion, Local 23P(Buyer's'Guide, Inc),167 NLRB958, is inapposite.There, where the Boardfound no reasonable cause to find a violation had been committed, thestatements by the union consistedonly ofcomments that"they would takeappropriateaction"and "we are not going to standstill" if it were notassignedthe disputed work.2135 NLRB 1402.practice, agreements between unions and be-tween employers and unions, awards of arbitra-tors, joint boards, and the AFL-CIO in the sameor related cases, the assignment made by the em-ployer,and the efficient operation of theemployer's business.241.Employers'assignment and preference(a)Mobile cranes:The general practice of Fabin-dustries and Hoffman has been to assignthe work ofassembling,modifying,and disassembling mobilecranes to a composite crew.Consistent with that prac-tice,Fabindustries has uniformly assigned such workto a crew of engineers and ironworkers for the 12years it has been engaged in the steel-erecting indus-try 25and Hoffman has assigned this work to a crewof engineers and ironworkers,when ironworkers hasbeen the craft using the crane.We find this factor favors the assignment of thework in dispute here to employees represented by IronWorkers.26(b) Tower cranes:The evidence reveals that theconsistent past practice with respect to the assembly,modification,and disassembly of tower cranes hasbeen to use a composite crew consisting of an opera-tor and a mechanic,both members of Engineers, andcrew of four ironworkers?'The entire group is underthe direction of an ironworker foreman.The pastpractice here favors the assignment of the work indispute to employees represented by Iron Workers.2.Area practice(a)Mobile cranes:The evidence shows that theconsistent practice of employer-contractors in the Or-egon-Washington area has been to assign the work ofassembly, modification, and disassemblyon a com-posite crew basis. Numerous industry witnesses testi-24 135 NLRBat 1410-11.25 In the last5 years therehave been two exceptions to this policy whereironworkers were joined by boilermakers in the work for Fabindustnes.26 Engineers claims that there were several boom changes and mobile craneassemblies made by Fabindustnes using engineers only on the Trojan projectsite.Therecord shows only one such instanceThatoccurred over the No-vember6-7, 1971,weekend and Fabindustnesstates it knew nothing of thatchange,the workhaving been done by engineersemployed bythe rentalcompany that owned the craneEngineers also claims that Hoffman has at times used engineers exclusivelyto assemble and disassemble its own mobile cranes. The record shows thatin those few situations where this was done the engineers who took theironworkers' places were employees on Hoffman's own payroll whose mainfunctions were unrelated to this type of work and who were not hired for thisassembly or disassembly workonly. Further,it is not clear from the recordwhether there were any ironworkers on the jobsite when the work was done.27 The only variationfrom this set assignment has been in certain instanceswhere Hoffman because of the proximity of a jobsite to its shop has been ableto utilize an employee or employees from the shop to help in this work. Theseemployees are engineers.They have,however, performed similar work forHoffman for a number of years and have received their training on the jobworking under ironworker supervision IRON WORKERS,LOCAL 29319lied that this is the procedure that has consistentlybeen followed and they testified that this procedurehas continued after June 1, 1971, the effective date ofthe most recent Engineers-AGC contract.28Engineers does not dispute the evidence whichindicates the assignment of the work on a compositecrew basis. Rather it argues that Iron Workers claimmade here would in fact upset the past practice sinceEngineers considers that claim to be broader than thepast practice. Such argument does not negate the facethat the composite crew basis has been the one consis-tently used. The scope of Iron Workers claim is dis-cussed in our Conclusion on the Merits of theDispute,infra.With respect to the area practice on mobilecranes, the evidence favors the assignment of the dis-puted work to employees represented by Iron Workers.(b)Tower cranes.Unrefuted evidence with re-spect to the area practice of assigning the work ofassembly,modification, and dissassembly of towercranes shows that the employer-contractors uniformlyaward that work to a composite crew of engineers andironworkers.Accordingly, this factor favors the assignment ofthe work in dispute here to employees represented byIronWorkers.3.Economy and efficiency(a)Mobile cranes:Fabindustries, Hoffman, andIron Workers contend that the composite crew basisis the most efficient and economical method for per-forming the work of assembly, modification, and dis-assembly of mobile cranes. Boom assembly can beaccomplished by this crew in about 2 hours and boommodifications can be accomplished in less than a halfhour. The record shows that it is difficult to preciselypinpoint at what time a modification or disassemblyof the crane will take place. One virtue of the compos-itecrew is that the craft using the crane, hereironworkers, is on the jobsite already and thus is read-ily available to perform the work. Moreover, whenthis work is finished, the ironworkers, or whatever thecraft involved, can and do then return to other workon the project. Although it is possible to performboom modifications with only an operator and anoiler, both Fabindustries and Hoffman state that toutilize only these two engineers would increase theamount of time that the job ordinarily takes with a28 Any variations in procedure from the composite crew basis have beenlimited to those situations where a crane arrived on the job on weekends orseveral days before arrival of members of the craft who would be workingwith the crane on the site.In those cases the employees delivering the cranehave at times performed the assembly or disassembly tasks themselves. Othersituations are where the crane rental company itself wasobligatedto furnishthe crane with the boom assembled or was requested to make a boom modifi-cation over a weekend as a matter of efficiency.composite crew. This, in turn, would idle other em-ployees' who are waiting for the boom modificationsto be made before their job sequence can continue.The alternative to have just the operator and oilerperform the modification work, i.e., the dispatching ofadditional engineers to perform the assembly and di-sassembly, would also result in an increase in costsand time lost. These additional engineers would notnormally be present on the jobsite, hence they wouldhave to be dispatched from the hiring hall. While theywere traveling to the jobsite, the work of other em-ployees might be interrupted. After the engineers didthe work, there would be no further need for their'services on the job. Regardless of the amount of timespent on the work involved, engineers would have tobe paid for a minimum of 4 hours' work.29Engineers again states that the scope of IronWorkers claim here is so broad as to hinder the econo-my and efficiency of the operation.We find that considerations of economy and effi-ciency favor an assignment of the work in dispute hereto employees represented by Iron Workers.(b) Tower cranes.Certain of the' considerationsnoted above with respect to the mobile cranes applyhere also. Thus the composite crew basis of engineersand ironworkers is more efficient and economicalsince the ironworkers are able to do other jobs on theproject after the work of assembly or modification ordisassembly is completed. The engineers can performno other jobs. Additionally, as noted below, becauseof the hazardous nature of the work, special skills areinvolved in working on tower cranes. These skills,which are acquired through an extensive training pro-gram and long experience, are possessed by ironwork-ers but not by engineers. The familiarity with the workin dispute that ironworkers possess thus helps to keepcosts down and promotes the speedier completion ofthe work.The considerations of economy and efficiencythus favor an assignment 'of the work in dispute hereto employees represented by Iron Workers.4. Skills, training, and safety(a)Mobile cranes:it is undisputed that no excep-tional skills are required for the performance of thedisputed work.While it appears that Iron Workersdoes include in its apprentice program instruction onthe assembly and disassembly of mobile cranes, we donot consider this persuasive here since the recordshows that the only requisite to adequate performanceof the tasks involved is brief experience on the workat hand.In such circumstances, we consider the factors29 Engineers master agreementcalls for thismrmmum. 320DECISIONS OF NATIONAL LABOR RELATIONS,BOARDhere do not favor particularly either Iron Workers orEngineers.(b) Tower cranes:The disputed work tasks in-volved on tower cranes are more complex and de-mand much greater skills than do the tasks involvedon mobile cranes. Iron Workers has an apprenticeprogram which teaches those skills necessary for thesafe performance of the disputed work on towercranes. There is no evidence that engineers generallypossess the requisite skills to perform the work in-volved and those few engineers employed by Hoff-man who possess these skills learned them fromHoffman's ironworker personnel. The special workinvolved is reflected in the equipment, including spe-cial harness belts and hats, that ironworkers, but notengineers, have. The employer-contractors who testi-fied at the hearing consistently stressed the hazardousnature of the work involved, noting especially theheight and obligations of the job, and stated thatironworkers but not engineers possessed the trainingand skill to perform the tasks safely.The considerations of skill, training, and safetythus favor the assignment of the work in dispute hereto employees represented by Iron Workers.5.Relevant collective-bargaining contractsMobile and tower cranes:Engineers contends thatthe disputed work on both mobile and tower craneshas been awarded to it specifically by contract. Itstates as support for its position the following provi-sions of its contract with AGC (effective June 1, 1970,toMay 31, 1973):(a)Article XV, B, 13, which states:Operating Engineers shall assemble and disas-semble cranes, booms, plants, and all otherequipment operated by Operating Engineers cov-ered by this agreement;(b) Article XV, A, 10, whichstates:Crews on tower cranes shall consist of an Opera-tor and the crews used in the jacking of TowerCranes shall be members of the craft;(c)Article XV, A, 5, whichstates: ,Crews on all track or truck cranes and/or similarequipment with any and/or all attachments .. .shall consist of an Operator and an Assistant toEngineer (oiler) ... [except for certain types ofenumerated cranes not relevant here]. However,should anyone be employed to assist the operatorof these cranes he shall be an Assistant to Engi-neer (excluding hook tending not normally doneby Operating Engineers).Engineers argues that the clear and unambiguouslanguage of the provisions quoted above requires thatengineersdo all crane assembly and disassembly workmust be a member of Engineers. It argues that, whenread together, the provisions demonstrate the disput-ed work was awarded to Engineers exclusively.The Employers, however, argue that nowhere inthe above-quoted provisions does it state that the dis-puted work was to be done exclusively by engineersand they further argue that there is no evidence in therecord that this key additional word was bargainedfor or intended by the parties in collective bargaining.They argue, and the record does show, that both priorto and subsequent to the June 1, 1970, effective dateof the contract under which Engineers now claims thedisputed work, the practice in the area has been toassign the work of assembly, modification, and disas-sembly on mobile and tower cranes on a compositecrew basis. The Employers therefore argue that ap-parently it has been understood by the parties that thecontractural language did not requireassignment ofthe work exclusively to Engineers as it now claims.The Employers further argue that Engineersclaim is counterbalanced by the provision in IronWorkers contract with AGC which states that "Craftjurisdiction is neither determined nor awarded byclassification and/or scope of work appearing in anyAGC Labor Agreement." Engineers states, however,that no similar provision appears in its agreement withAGC.IronWorkers makes the same argument as theEmployers and states further that its current contractwith AGC (which runs from July 21, 1971, to July 20,1973) states at article I, section 1, that "The workcovered by this Agreement shall be that which is rec-ognized as properly coming under the jurisdiction ofthe [Iron Workers]."30 It notes that article IV of itsconstitution sets forth the jurisdictionalclaims ofironworkers and includes, in its scope of workclaimed, the erection, installation, handling, and dis-mantling of cranes when used on all forms of con-struction work. It therefore argues that the provisionsof its constitution, supplementing those of its contractwith AGC, demonstrate that the work in dispute isproperly recognized as within Iron Workers jurisdic-tion.We conclude that the factor of contract rightsfavors neither Iron Workers nor Engineers. AlthoughEngineers argues that its contract clearly gives it thework in dispute, we also note that the language ofcertain provisions in Iron Workers contract arguablygives that work to its members. We note also thelongstanding practice of using a composite crew,which the language of Engineers contract did nothingto change. Under the foregoing circumstances, bothUnions appear to have some colorable contract rightto the disputed work.and that anyone hired to assist the operator and oiler30 The same clause was in its 1968-71 agreement with AGC. IRON WORKERS,LOCAL 293216. Board certifications and awardsMobile and tower cranes:There are no outstand-ing certifications by the Board covering the work indispute and there is no agreed-upon method bindingall parties to these proceedings to any voluntary pro-cedure for the resolution of jurisdictional disputes.7.Conclusions as to the merits of the disputeOn the basis of the foregoing considerations, it isclear that the relevant factors favor a continuation ofthe Employers' assignment of the work of assembly,modification, and disassembly of both mobile andtower cranes on a composite crew basis. We noteparticularly that the Employers' assignment and pastpractice, the area practice, the efficiency and econo-my of the Employers' operation (and, with respect tothe tower cranes, the skills and training needed) allfavor the conclusion that a composite crew is the mostsatisfactorymethod of performing these tasks. Wehave noted Engineers claim that its contract withAGC conclusively gives to it the work in dispute. Butin light of certain of the provisions in Iron Workerscontract as noted above and the past practice of usinga composite crew which continued after Engineerscontract became effective, we cannot say that Engi-neers contract is so clear and unambiguous as to con-stitute a defense in this 10(k) proceeding.31Having decided that the work of assembly, modifi-cation, and disassembly of mobile and tower cranesisbest accomplished by a composite crew, we willmake an award in the following manner.Mobile cranes:The record shows that the com-posite crew basis is the most desirable method toutilize for assembly, modification, or disassemblywork on mobile cranes but it also shows that the com-posite crew has been composed at times of engineersand crafts other than ironworkers. The general criteri-on has been to utilize whatever craft was then workingwith the crane. The facts of the cases before us pre-sently, however, show that ironworkers was the craftthat was to work with the crane involved in eachinstance.The facts of the cases before us also show that,in all but one instance, the ironworkers were presenton the jobsite when'the disputed work was to be or wasperformed. That single exception was the weekend ofNovember 6-7, 1971, when a modification of the mo-bile crane at Fabindustries was made when ironwork-ers were not then present on the jobsite, although theyhad, in fact, commenced their work on the site. At thehearing, Iron Workers representative stated that hisUnion did claim a right to participate in any modifi-31 lithographers and PhotoengraversInternationalUnion,Local No 24-P(The Beacon Journal Publishing Company),185 NLRB No 45cation made on a mobile crane once actual on jobconstruction work had started and ironworkers hadbegun their work, even if, at the time the modificationwas to be made, e.g., here, the weekend of November6-7, 1971, ironworkers were not on the site. We per-ceive as the key here in all the foregoing discussion ofthe factors related to mobile cranes that the economyand efficiency of the Employers' operations were bestserved by utilizing a composite crew because theironworkers were present on the jobsite and were thusreadily available to handle the work in dispute. Ifironworkers are not present on the site when a changeis to be made, as they were not on the November 6-7,1971, weekend, there is no showing in the record thatthe Employers' practice, the area practice, the econo-my and efficiency of operations, or any other factorwould call for their doing the work in dispute 32In such circumstances, we award the work indispute here to employees of the above Employerswho are currently represented by Iron Workers butnot to the Union or its members, whenever the em-ployees are present on the jobsite, and have been, orare, or will be working with the mobile crane in theconstruction process in conformity with the Employ-ers' above-described composite crew practice.33(b)Tower cranes:The record here shows thatironworkers have always done the disputed work andthus we award the work to employees of the aboveEmployers who are currently represented by IronWorkers but not to the Union or its members.8. Scope of the awardThe Employers involved herein and Iron Work-ers request that the Board issue a broad work awardencompassinng all employers engaged in work similarto the Employers herein on all jobsites within theterritorial jurisdiction of Iron Workers and Engineers.This jurisdiction is coextensive.34 The Employers and32 This is not to saythat we award the work in disputein Case 36-CD-83to engineers,however Thesituation thatoccurredover the November 6-7,1971, weekend was thetypeof situation noted at In.28 of our decision herein.As noted byHoffman in its brief,in such situations the practices of theemployersin the area have vaned,with each case being controlled by theemployer'sagreementwiththe crane rental company as to which employer'spersonnel wereto makethe modifications.Thisin turn has generally beendeterminedby theterms of the crane rental-with or without operator-andthe evaluation of the efficiency and economy factors involved.Although, inthe November 6-7, 1971,modification, the employees who did the work indispute worked for thecrane rentalcompany andhappened to be engineers,itwould not follow that engineers wouldalwaysbe the group doing this work.Thus,we leave the assignment of work in these situations to the terms of thecrane rental agreement.33 IronWorkers also appears to claim the disputed work: (1) If the mobilecrane is to be used on a multicraft basis, i.e, when more than one craft isto use the crane, as long as ironworkers would be one of the crafts utilizingthe crane,or (2) if the crane arrived on the jobsite a few days before theironworkers began work, if the nonworkers were to work with the craneduring the constructionproject.Whateverthe merits of these two claims, weintimate no opinion on them since the facts of the cases before us with regardto Fabindustnes and Hoffman involve neither of these two situations 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDIron Workers contend that such an award is necessaryin order to avoid a repetition of similar jurisdictionalclaims and attendant work stoppage at constructionsiteswithin the territorial jurisdiction of the Unions.We note that the incidents of actual work stoppagesin the fourcasesbefore us have ranged from the Tro-jan project, 40 miles northwest of Portland, Oregon,to at least three projects in Portland itself to the Un-derwood, Washington, project some 55 miles east ofPortland. These incidents have covered the entire ge-ographic jurisdiction of the Unions. We note also thatthe Employers' businesses are at least-as extensive asthe Unions' jurisdiction.We note that on March 1,1972, after the first injunction, limited to the two sitesin Cases 36-CD-83, 36-CD-84, and 36-CD-85, hadissued, Engineers Chief Executive Joy stated to themanager of AGC that "every job in the entire territo-ry" of Engineers agreement with AGC was going tobe down until the Board's determination of the dis-pute in those cases if Engineers was not given thework in dispute. We note that only after the RegionalDirector sought a second Federal court injunctionextending to the full jurisdiction of the Unions andcovering any employer therein and secured from En-gineers a stipulation to refrain from alleged unfairlabor practices did these work stoppages cease. Undersuch circumstances, we find the evidence demon-strates a proclivity of the Respondents to engage infurther unlawful conduct with attendant work inter-ruptions at other jobsites involving other employersunless a broad award is made here. Accordingly, weconclude the issuance of a broad award is appropriatein this proceeding 3sDETERMINATION OF DISPUTESPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of the Disputes.A. Mobile Cranes1.Employees employed by Fabindustries, Inc.,or Hoffman Construction Company, or any other em-ployer engaged in the similar type of work and whoare represented by International Association ofBridge, Structural and Ornamental Iron Workers, Lo-34 Specifically the jurisdiction covers the State of Oregon and the countiesof Khckitat,Skamania, Clark,Cowlitz, Wahkiakum in Washington and thatportion of Pacific County south of a straight line made by extending thenorth boundary line of Wahkiakum County west to the Pacific Ocean35SheetMetalWorkers International Association,Local Union No. 28,AFL-CIO (Diesel Construction,a Divisionof CarlA Morse, Inc),194 NLRBNo 18.cal 29, AFL-CIO, are entitled to perform the disputedwork involved in the assembly, modification, and dis-assembly of mobile cranes, exclusive of operationof the cranes during these procedures, whenever theseemployees are present on the jobsite and have been,or are, or will be working with these cranes in theconstruction process, in such number as appropriatedepending on the particular need and circumstances,in conformity with the Employers' composite crewbasis wherever the territorial jurisdiction of Interna-tionalAssociation of Bridge, Structural and Orna-mental Iron Workers, Local 29, AFL-CIO, and ofInternationalUnion of Operating Engineers, LocalUnion No. 701, AFL-CIO, coincides.2. International Union of Operating Engineers,Local Union No. 701, AFL-CIO, is not and has notbeen entitled, by means proscribed by Section8(b)(4)(D) of the Act, to force or require the Employ-ers herein or any other employer-member of the AGC(Oregon-Columbia Chapter) to assign such disputedwork to employees currently represented by such la-bor organization.3.Within 10 days from the date of this Decision andDetermination of Disputes, International Union ofOperating Engineers, Local Union No. 701, AFL-CIO, shall notify the Regional Director for Region 19,in writing, whether it will or will not refrain fromforcing or requiring the Employers, by means pro-scribed by Section 8(b)(4)(D) of the Act, to assign theabove work in dispute to its members rather than toemployees represented by International Associationof Bridge, Structural and Ornamental Iron Workers,Local 29, AFL-CIO.B. Tower Cranes1.Employees employed by Fabindustries, Inc., orHoffman Construction Company, or any other em-ployer engaged in the similar type of work and whoare represented by International Association ofBridge, Structural and Ornamental Iron Workers, Lo-cal 29, AFL-CIO, are entitled to perform the disputedwork involved in the assembly, modification, and dis-assembly or tower cranes exclusive of the operationof the cranes during these procedures, in such numberas appropriate depending on the particular need andcircumstances wherever the territorial jurisdiction ofInternational Association of Bridge, Structural andOranamental Iron Workers, Local 29, AFL-CIO, andof International Union of Operating Engineers, LocalUnion No. 701, AFL-CIO, coincides.2. International Union of Operating Engineers,Local Union No. 701, AFL-CIO, is not and has notbeen entitled, by means proscribed by Section8(b)(4)(D) of the Act, to force or require the Employ-ers herein or any other employer-member of the AGC IRON WORKERS, LOCAL 29323(Oregon-Columbia Chapter)to assign such disputedwork to employees currently represented by such la-bor organization.3.Within 10 days from the date of this Decision andDetermination of Disputes,International Union ofOperating Engineers,Local UnionNo. 701, AFL-CIO, shall notify the Regional Director for Region 19,inwriting,whether it will or will not refrain fromforcing or requiringthe Employers, by means pro-scribed bySectionto assign theabove workin dispute to its members rather than toemployees represented by International Associationof Bridge, Structural and Ornamental Iron Workers,Local 29, AFL-CIO.